--------------------------------------------------------------------------------

Exhibit 10.4
 
UROPLASTY, INC.
RESTRICTED STOCK AWARD AGREEMENT
 
 
AWARDED TO
 
Award Date
 
Award No.
Number of UROPLASTY, Inc. Common Shares
Social Security Number
NAME
MM/DD/YY
RSXXX
XX,XXX
XXX-XX-XXXX

 
THIS AGREEMENT is made as of the date set forth in the box above labeled “Award
Date” (the “Award Date”) by and between Uroplasty, Inc., a Minnesota corporation
(the “Company”), and the individual named in the box above labeled “Awarded To”
(the “Participant”).
 
WHEREAS, the Company pursuant to its 2006 Amended Stock and Incentive Plan (the
“Plan”) wishes to award to Participant shares of Common Stock of the Company,
$.01 par value (the “Common Stock”), subject to certain restrictions and on the
terms and conditions contained in this Agreement and the Plan;
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the parties hereto hereby agree as follows:
 
1.       Award
 
The Company, effective as of the date of this Agreement, hereby grants to
Participant a restricted stock award of the number of shares of the Company’s
Common Stock set forth in the box above labeled “Number of Uroplasty, Inc.
Common Shares” (the “Shares”) subject to the terms and conditions set forth
herein.
 
2.       Vesting
 
Subject to the terms and conditions of this Agreement, your shares shall vest on
MM, DD, YYYY
 
3.       Restriction on Transfer
 
Until the Shares vest pursuant to Section 2 or 4 hereof, none of the Shares may
be pledged, alienated, attached or otherwise encumbered, and any purported
pledge, alienation, attachment or encumbrance thereof shall be void and
unenforceable against the Company, and no attempt to transfer the Shares,
whether voluntary or involuntary, by operation of law or otherwise, shall vest
the purported transferee with any interest or right in or with respect to the
Shares.
 
4.  Forfeiture; Early Vesting
 
If Participant ceases to be a member of the Board of Directors of the Company
prior to vesting of the Shares pursuant to Section 2 hereof or Section 12 of the
Plan, all of Participant’s rights to all of the unvested Shares shall be
immediately and irrevocably forfeited, except that (i) if Participant ceases to
be a member of the Board of Directors by reason of Disability (as defined below)
prior to the vesting of Shares under Section 2 hereof or Section 12 of the Plan,
Participant, in addition to Shares previously vested under this Agreement, shall
become immediately vested, as of the date of such Disability, in all previously
unvested Shares granted hereunder; and (ii) if Participant ceases to be a member
of the Board of Directors by reason of death prior to the vesting of Shares
under Section 2 hereof or Section 12 of the Plan, Participant or his or her
estate, in addition to Shares previously vested under this Agreement, shall
become immediately vested, as of the date of death, in all previously unvested
Shares granted hereunder. Upon forfeiture, Participant will no longer have any
rights relating to the unvested Shares, including the right to vote the Shares
and the right to receive cash dividends. For purposes of this Agreement,
“Disability” has the meaning given to such term in Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended (the “Code”).
 
1

--------------------------------------------------------------------------------

5.        Issuance and Custody of Certificate
 
(a)      The Company shall cause to be issued one or more stock certificates,
registered in the name of Participant, evidencing the Shares.  Each such
certificate shall bear the following legend:
 
“The shares of common stock represented by this certificate are subject to
forfeiture, and the transferability of this certificate and the shares of stock
represented hereby are subject to the restrictions, terms and conditions
(including restrictions against transfer) contained in the Uroplasty, Inc. 2006
Stock and Incentive Plan and a Restricted Stock Award Agreement entered into
between Uroplasty, Inc. and the registered owner of such shares.  Copies of the
Plan and the Agreement are on file in the office of the Chief Financial Officer
of Uroplasty, Inc., 5420 Feltl Road, Minnetonka, MN 55343.”
 
(b)      Each certificate issued pursuant to Section 5(a) hereof shall be
deposited by the Company with the Chief Financial Officer of the Company or a
custodian designated by the Chief Financial Officer.  Upon forfeiture pursuant
to Section 4, the Participant hereby authorizes the Chief Financial Officer to
surrender the certificate for cancellation and has executed an assignment
separate from certificate in the form of Exhibit I attached hereto to facilitate
such cancellation.
 
(c)      After any Shares vest pursuant to Section 2 or 4 hereof, or Section 12
of the Plan, the Company shall promptly cause to be issued a certificate or
certificates evidencing such vested Shares, free of the legend set forth in
Section 5(a) hereof, and shall cause such certificate or certificates to be
delivered to Participant or Participant’s legal representatives, beneficiaries
or heirs, as the case may be.
 
2

--------------------------------------------------------------------------------

6.        Securities Law Compliance
 
(a)      The delivery of all or any of the Shares shall only be effective at
such time that the issuance of such Shares will not violate any state or federal
securities or other laws.  The Company may, in its sole discretion, delay the
delivery of the Shares or place restrictive legends on such Shares in order to
ensure that the issuance of any Shares will be in compliance with federal or
state securities laws, rules or regulations or other laws or rules (including
the rules of any securities exchange) as may be determined by the Company to be
applicable.
 
7.       Distributions and Adjustments
 
(a)      If there shall be a change in the shares of Common Stock of the Company
through merger, consolidation, reorganization, recapitalization, dividend in the
form of stock (of whatever amount), stock split or other change in the corporate
structure of the Company, and any Shares shall remain unvested at such time,
then appropriate adjustments in the unvested Shares shall be made by the
Company, in order to prevent dilution or enlargement of rights hereunder.  Such
adjustments shall include, where appropriate, changes in the number of shares of
Common Stock that are unvested and subject to this Agreement.
 
(b)      Any additional shares of Common Stock, any other securities of the
Company and any other property (except for cash dividends) distributed with
respect to the Shares prior to the date the Shares vest shall be subject to the
same restrictions, terms and conditions as the Shares.  Any cash dividends
payable with respect to the Shares shall be distributed to Participant at the
same time cash dividends are distributed to stockholders of the Company
generally.
 
(c)      Any additional shares of Common Stock, any securities and any other
property (except for cash dividends) distributed with respect to the Shares
prior to the date such Shares vest shall be promptly deposited with the Chief
Financial Officer or the custodian designated by the Chief Financial Officer to
be held in custody in accordance with Section 5(b) hereof.
 
8.        Income Tax
 
Participant is responsible for payment of all applicable taxes with respect to
this grant.
 
9.       Miscellaneous
 
(a)      This Agreement is issued pursuant to the Plan and is subject to its
terms.  Participant hereby acknowledges receipt of a copy of the Plan.  The Plan
is also available for inspection during business hours at the principal office
of the Company.
 
(b)      This Agreement shall not confer on Participant any right with respect
to continuance as a member of the Board of Directors of the Company, or to
continue as a consultant or other person providing Services to the Company.
 
(c)      Until the Shares shall have been issued to Participant as provided
herein, Participant shall have only the right to receive cash dividends and vote
the Shares, but shall have no other rights of a stockholder with respect to the
Shares.  Subject to the restrictions and terms of this Agreement, after such
issuance, Participant shall have all of the rights of a stockholder with respect
to the Shares.
 
3

--------------------------------------------------------------------------------

(d)      Participant may designate, upon forms to be furnished by and filed with
the Company, one or more primary beneficiaries or alternative beneficiaries to
receive all or a specified part of Participant’s Shares in the event of
Participant’s death.  Participant may change or revoke any such designation from
time to time without notice to or consent from any beneficiary or spouse.  No
such designation, change or revocation shall be effective unless executed by
Participant and received by the Company during Participant’s lifetime.  If
Participant fails to designate a beneficiary, designates a beneficiary and
thereafter such designation is revoked without another beneficiary being named,
or designates one or more beneficiaries and all such beneficiaries so designated
fail to survive Participant, then Participant’s Shares, or the part thereof as
to which Participant’s designation fails, as the case may be, shall be payable
to the representative of Participant’s estate.
 
(e)      This Agreement and the Plan evidence the entire understanding and
agreement of the parties hereto relative to the matters discussed herein.  This
Agreement supersedes any and all other agreements and understandings, whether
written or oral, relative to the matters discussed herein.  This Agreement may
only be amended by a written document signed by both of the parties hereto.
 
(f)      This Agreement shall be governed by and construed in accordance with
the laws of the State of Minnesota.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.
 
 

  UROPLASTY, INC.   By:
 
Name:  Rob Kill Its:  Title; President and CEO

 


4

--------------------------------------------------------------------------------


Return by mail (or fax: 952-426-6171) to UROPLASTY, Inc., Chief Financial
Officer,
5420 Feltl Road, Minnetonka, MN 55343


ACKNOWLEDGMENT OF RECEIPT
 
 
AWARDED TO
 
Award Date
 
Award No.
Number of UROPLASTY, Inc. Common Shares
Social Security Number
NAME
MM/DD/YY
RSXXX
XX,XXX
XXX-XX-XXXX



I hereby acknowledge receipt of the Restricted Stock Award granted on the Award
Date under the terms and conditions of the Plan and this Agreement and agree to
the provisions set forth therein and herein.



 
Signature of Participant
Date

 
5

--------------------------------------------------------------------------------


EXHIBIT I
 
Assignment Separate from Certificate
 
For Value Received ________________________ hereby sell(s), assign(s) and
transfer(s) unto Uroplasty, Inc. or its successors or assigns (the
“Corporation”), _______________________ (________) shares of the Common Stock of
the Corporation standing in his or her name on the books of the Corporation
represented by Certificate No. _______________ herewith and do(es) hereby
irrevocably constitute and appoint _________________ as attorney to transfer the
said stock on the books of the Corporation with full power of substitution in
the premises.
 
Dated:
 
 
Signature:
 
 
Name: 
 
 
Title:
 
 
Address:  
 

 
Instruction:  Please do not fill in any blanks other than the signature line. 
Please sign exactly as you would like your name to appear on the issued stock
certificate.  The purpose of this assignment is to enable the Corporation to
exercise the Repurchase Right without requiring additional signatures on the
part of Participant.
 
 
6

--------------------------------------------------------------------------------